Exhibit 10.4

Tekelec



Summary of 2007 Compensation Arrangements

for Named Executive Officers



Set forth below is a summary of the compensation payable by Tekelec ("Tekelec"
or the "Company") to its (1) President and Chief Executive Officer,
(2) Executive Vice President and Chief Financial Officer and (3) all other
executive officers who were (a) named in the Summary Compensation Table
appearing in the Company's Proxy Statement relating to Tekelec's 2007 Annual
Meeting of Shareholders and (b) employed by Tekelec as of March 31, 2007
(collectively, the "Named Executive Officers").

Base Salaries. Effective January 1, 2007, the Named Executive Officers receive
base salaries at the annual rates indicated below:

 

Name and Position



2007 Annual
Base Salary
Rate

Franco Plastina, President and Chief Executive Officer



$

550,000



 





 



William H. Everett, Executive Vice President and Chief Financial Officer



$

350,000

           

Richard E. Mace, Executive Vice President, Global Business Group Solutions



$

325,000

           

Ronald J. de Lange, President and General Manager, Network Signaling Group



$

275,000

 

The Compensation Committee of the Board of Directors (and the Board of Directors
upon recommendation of the Compensation Committee in the case of the base salary
of the President and Chief Executive Officer) may from time to time adjust the
base salaries of the Company's executive officers. Such adjustments are
generally made annually.

Incentive Awards. The Named Executive Officers are eligible to participate in
the Company's cash and equity incentive compensation plans pursuant to the terms
of such plans.

Severance Compensation.

The Named Executive Officers are eligible to receive severance compensation and
benefits under the Company's Officer Severance Plan, as amended if their
employment is terminated under certain conditions.



Other Compensation. The Named Executive Officers who elect to participate in the
Company's 401(k) Plan are entitled to receive certain Company matching
contributions under the 401(k) Plan. The Company also pays premiums for group
term life insurance for the benefit of the Named Executive Officers. The Named
Executive Officers are also eligible to receive such other compensation as may
from time to time be determined by the Compensation Committee or by the Board of
Directors, as applicable.



* * *